Case 7:19-cv-00403 Document 9 Filed on 12/09/19 in TXSD Page 1 of 1

Southern District of Texas - McAllen Division, Texas RUSH SERVICE
1701 W BUSINESS HWY 83 MCALLEN TX 78501

CASE #: 7:19-CV-403

UNITED STATES OF AMERICA

Plaintiff

vs

WE BUILD THE WALL, INC., FISHER INDUSTRIES, FISHER SAND AND GRAVEL CO., AND NEUHAUS
& SONS, LLC

Defendant
AFFIDAVIT OF SERVICE

 

I, TRACY JONES, make statement to the fact;

That I ama competent person more than 18 years of age or older and not a party to

this action, nor interested in outcome of the suit. That I received the documents

stated below on 12/06/19 12:23 pm, instructing for same to be delivered upon Fisher
Industries By Delivering To Its Registered Agent-National Registered.

That I delivered to: Fisher Industries By Delivering To Its Registered
Agent-National Registered. By Delivering to Kim Hightower, Intake
Specialist

the following : summons in a civil action; complaint for injunctive relief;
civil cover sheet; order for conference and disclosure of
interested parties; disclosure for interested parties; joint
discovery/case management plan under frep 26(f); plaintiff's
emergency motion for temporary restraining order and preliminary
injunction; exhibits

at this address : 1999 Bryan St., Ste. 900
Dallas, Dallas County, TX 75201-3136

Manner of Delivery : By PERSONALLY delivering the document(s) to the person above.
Delivered on : Friday DEC 6, 2019 3:13 pm

My name is TRACY JONES, my date of birth is JUL 15th, 1969, and my address is
Professional Civil Process Dallas, Inc., 2300 Valley View Ln, Ste 612, Irving TX
75062, and U.S.A. I declare under penalty of perjury that the foregoing is true and
correct.

Dalla be
Executed in County, State of Texas, on the y day of
Mtn J wl

TRACY JONES 2707. Declarant
TX ce vows I #: PSC-14958 Exp. 05/31/2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Service Fee: 90.00 PCP Inv#: b19C00091
X02A19001756 Mileage Fee: .00
tomcat Warner, E. Paxton

eaffidavits@pcpusa.net RETURN TO CLIENT
